Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00378-CV

                                       Sandra Lynn BURGER,
                                              Appellant

                                                  v.

                                       Daryl Glenn BURGER,
                                              Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV XX-XXXXXXX
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 1, 2017

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM